It is a great pleasure, Sir, for my delegation to see you preside over the deliberations of the General Assembly at this historic session marking the fortieth anniversary of the United Nations. The Assembly could not have been more fortunate than to be under your leadership at this time. Your personal association with the United Nations in the service of your esteemed Government spans over three decades and your wisdom and diplomatic skills are qualities that are well known to and revered by all. We extend our sincere congratulations to you personally and to your country and its people.
To your immediate predecessor. Ambassador Paul Lusaka of Zambia, we also wish to express our thanks and appreciation for the excellent and skillful manner in which he managed the affairs of the last session. He deserves particular commendation for the arduous and extensive consultations that he conducted, within the framework of the Preparatory Committee in successfully planning the commemoration of the fortieth anniversary of the United Nations.
We should like to take this opportunity to express our sincere sympathy and condolences to the Government and people of Mexico on the devastation caused by the recent earthquakes in that country. We hope that the international community, through the United Nations system and otherwise, will offer adequate assistance to Mexico to enable it to recover quickly from the disaster.
Forty years ago, out of the ruins and ashes of the Second World War was rekindled a new hope for mankind in the birth at San Francisco of the United Nations. The founding fathers, chastened by the experience of the most traumatic and devastating war in the history of mankind, were determined to prevent its recurrence. They vowed to seek a more peaceful and harmonious world through international co-operation. The Charter that they fashioned was the product of experience, wisdom and the international co-operative effort*
In many respects, this unique Organization has proved in the last four decades more responsive and adaptable to the challenges that have confronted the world than could have been envisaged 40 years ago. With all the limitations placed on it by Member States, it is to our common credit that there has not been another world-wide conflagration in the 40 years the Organization has been in existence. Some would of course contend that the relative peace the world has enjoyed over the period has been due more to the so-called nuclear balance of terror than to the ministrations of the United Nations. But, no matter what the reasons, there is evidence of our ability as an Organization to maintain relative peace between the super-Powers and among countries of different ideological persuasions.
True, the threat of nuclear war and the certainty that once unleashed it will lead to the annihilation of mankind, has also had its sobering effects on the nuclear Powers. We will not deny the role played by the nuclear balance of terror in contributing to the relative peace enjoyed by the world over the past 40 years. But let no one deny that, but for the involvement of the United Nations, some of the disputes and conflicts that have at times put various Member States at odds with one another might have engulfed the whole world in a conflagration that would have had unpredictable consequences. The United Nations must be duly recognized and commended, therefore, for the generally effective and successful role it has played in keeping the peace and maintaining international security.
To those who are quick to deride the world Organization, let me recall but a few contributions that it has made in altering the course of history for the better. In the political and humanitarian fields especially, the United Nations must count among its landmarks or achievements: the Universal Declaration of Human Rights, adopted in 1948, which has inspired two major binding Covenants, one on civil and political rights and the other on economic, social and cultural rights, both of which were adopted in 1966; the Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted in 1960; the International Convention on the Elimination of All Forms of Racial Discrimination, adopted in 1965; the Convention on the Elimination of All Forms of Discrimination Against Women, adopted in 1979; the Declaration on the Elimination of All Forms of Intolerance and Discrimination Based on Religion or Belief, adopted in 1981; and the Convention against torture, adopted in 1984.
In addition, the United Nations must be credited with the overwhelming social and economic improvement and benefits it has brought to the lives of millions of people all over the world through the activities and programs of such bodies as the United Nations Children's Fund (UNICEF), the United Nations Development Program (UNDP), the Food and Agriculture Organization of the United Nations (FAD) and the Office of the United Nations High Commissioner for Refugees (UNHCR), and the various other organs created in response to human needs and development.
None of us can, of course, claim to be completely satisfied with the United Nations record in all fields, but we must remember that the Organization only mirrors the difficulties that we encounter in global co-operation. We cannot create obstacles within the Organization and then stand outside it to point an accusatorial finger at it. We are either internationalists or we are not.
In many such instances the United Nations has been frustrated in its peace efforts either by parties directly or indirectly concerned in a particular dispute or by some Member States which simply refuse, for instance- to bear their share of the financial burden arising from the Organization's peace-keeping operations. Yet the Organization continues to soldier on in its efforts to keep the peace in flash points of conflict and generally to assure regional and international security. Our efforts in the Congo and Cyprus, to name but two, are proof of the moderate successes to the credit of the united Nations.
It is clearly evident that it is the internecine character of the disputes between countries more than any failing of the United Nations that has prevented durable solutions over the years. Such seemingly intractable disputes that continue to plague and haunt our Organization are legion, but I shall limit my remarks to a few only.
The Palestinian people continue to be deprived, because of Israeli intransigence, of their legitimate right to their homeland and to establish a sovereign and independent State of their own. Israel persists to this day in refusing to surrender Palestinian and Arab territories it has illegally occupied and annexed through acts of aggression and terrorist intimidation, in spite of resolutions of the General Assembly. For nearly as long as the United Nations has been in existence the Palestinian people have been denied their right to self-determination, independence and national sovereignty - goals that are in principle very dear to all of us.
Even now that, at great cost to itself, the Palestine Liberation Organization (PLO) has softened its position and accepted United Nations resolutions which implicitly commit it to recognition of Israel's right to exist, there is still a baffling unwillingness to deal with its representatives as acceptable
interlocutors. It is obvious that those who are obstinately refusing to take part in dialog with the PLO are interested in achieving not a peaceful settlement but rather the abject humiliation of the Palestinian people. What is greater testimony to this than Tuesday's brutal Israeli raid against the PLO headquarters in Tunisia. In one stroke, Israelis have caused the death of many, including innocent Tunisians, and have jeopardized the momentum towards a peaceful settlement of the Palestinian question. Let me once again repeat the view of my Government that there can be no surer prescription for continued tension and instability in the Middle East than the injustices and sufferings to which the Palestinian people are still subjected.
The situation in Lebanon, as we know, has worsened considerably because of Israel's determination to maintain the so-called security zone in southern Lebanon after giving the world the impression that it was withdrawing its occupation troops from Lebanon. Israel's continued support for its surrogate force, the South Lebanon Army, which is active in south Lebanon, can only weaken the efforts of the Lebanese Government and the United Nations to restore the territorial integrity of the country.
This is contrary to the purpose of the United Nations Interim Force in Lebanon (UNIFIL). The mandate of UNIFIL, to which Ghana is proud to be a modest troop contributor, is to assist the Lebanese Government to establish its authority and secure its control over the entire territorial boundaries of Lebanon. Israel's establishment of a security zone inside Lebanese territory in the south is therefore in breach of Security Council resolutions and of international law.
 It is also distressing to see Iran and Iraq still locked in a costly, destructive and utterly futile war. The only beneficiaries of this harrowing conflict are those who sell arms to both sides. The cost in human lives and physical destruction to both sides is heartrending. We condemn the novel use of chemical weapons in the conflict as well as the resort to wanton military attacks on civilian populations. We appeal once again to Iran and Iraq to co-operate with the Secretary-General and to help turn the present lull or relative stalemate in the conflict into a cease-fire that would lead to an early and permanent cessation of hostilities and the eventual peaceful settlement of the conflict.
In his report to the Security Council in June on the Cyprus question, the Secretary-General expressed his belief that agreement was within reach. He had come to that conclusion after almost a year of intensive consultations culminating in a high-level joint meeting between the Greek Cypriot and the Turkish Cypriot sides. It is, therefore, disappointing to note that the expected agreement has still not materialized.
On the one hand; the Greek Cypriote have accepted the draft agreement drawn up by the Secretary-General as a basis for negotiations. On the other hand, the Turkish Cypriots, while committing themselves to the pursuit of a federal solution, have turned away from further substantive discussions and proceeded with a referendum and elections of their own. The Turkish Cypriots' actions in this regard are obviously in breach of United Nations resolutions, particularly Security Council resolutions 541 (1983) and 550 (1984) and cannot be condoned if their ultimate objective is to transform the northern part of Cyprus occupied by the Turkish community into a separate entity.
The unity and territorial integrity of the Republic of Cyprus must remain the fundamental basis for an honorable and peaceful solution to the Cyprus question. The process of balkanization will only deepen division and animosity between Greek and Turkish communities, which, willy-nilly, have to live together. We urge both sides to work for a lasting solution on the basis of the establishment of a federal State, as proposed by the Secretary-General, without further delay.
There has been no let-up in the barrage of intimidation, vilification and open threats of invasion against the people of Nicaragua, in spite of their commitment to a peaceful solution to the dispute with their neighbors in Central America. The free elections conducted by the Government of Nicaragua have been spurned and denounced for no apparent reason by the very people who insist that there should be a return to democratic process in that country. It seems to us very strange logic indeed that the victims of the so-called contras, those whose ports have been mined and their economic installations sabotaged, should now be called terrorists.
On this fortieth anniversary of the United Nations we owe it to international peace and friendly relations to point out to the United States without fear or favor that its conduct towards Nicaragua is in violation of the Charter and needlessly sacrifices human lives in favor of parochial interests. Our ethical and legal values prevent us from condoning the injustices being perpetuated daily against the Nicaraguan people with such blatant cynicism. The elements and basis for a peaceful solution are still available in the Contadora process, which enjoys the blessing of the Security Council and the international community as a whole. We urge the international community to persuade the United States that might is not always right, certainly not in the case of Nicaragua.
In spite of the strenuous diplomatic efforts deployed within the framework of the united Nations and outside it, the conflict in Kampuchea still eludes solution. The continued military conflict has only accentuated the regional and international geopolitical dimension of the conflict.
The withdrawal of all foreign troops as well as of support for guerrilla activity, is also central to a peaceful settlement in Afghanistan. The principle
of non-interference in the internal affairs of Afghanistan must be respected by all concerned in the dispute. We urge the Secretary-General to continue his efforts towards this end through the proximity talks conducted by his special representative.
It is a happy coincidence that this year, the fortieth anniversary of the United Nations, also marks the twenty-fifth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted by the General Assembly as resolution 1514 (XV) on 14 December 1960. The historic significance of this Declaration is evident in the greatly enlarged membership of the United Nations today. The vast majority of Member States present here today owe their freedom and independence to the firm and decisive assault launched by the United Nations to eradicate the evil of colonialism from the face of the earth. He recall that many Member States at the time were not in favor of the Declaration but, once adopted, it quickly gained international support and proved to be a turning point in modern history for us all. Regrettably, however, we must record on this otherwise happy anniversary that the process of decolonization is still not complete in several cases, such as New Caledonia and, principally, in southern Africa.
Namibia and its long-suffering people are still held under the oppressive and illegal colonial yoke of racist South Africa. It is clear that underlying South Africa's actions on Namibia has always been an all-pervasive pattern of duplicity and bad faith. However, now even South Africa itself seems to have run out of tricks and has had to come into the open with its real intention of continuing to hold Namibia firmly in its colonial grip by installing the so-called interim government. That act confirms South Africa's determination to set up a puppet regime in Namibia.
That racist regime has clearly no interest in the United Nations independence plan for Namibia and has drummed up every irrelevant excuse for delaying its implementation. The real purpose of South Africa is to circumvent Security Council resolution 435 (1978) altogether; but the United Nations should not permit the charade to continue any longer and should ensure that South Africa tackles the only real outstanding issue in the United Nations plan for Namibia, which is South Africa's choice of the electoral system to be used in ushering the Territory to independence.
South Africa is obviously trying to buy time in its latest actions. Even the proponents of "constructive engagement" have been dismayed by it and have joined the international community in roundly condemning the illegal move and in declaring it null and void. The United Nations should exert pressure on the South African Government to proceed to the independence of Namibia without any further delay.
By dint of repetitive propaganda, the so-called policy of linkage has been elevated to the status of a full-fledged precondition for the implementation of Security Council resolution 435 (1978). Thus the independence of Namibia has been hijacked and taken hostage apparently to secure the withdrawal of Cuban troops from Angola - an issue which is totally irrelevant to the United Nations independence plan for Namibia.
It cannot be repeated too often and too strongly that Angola, in the exercise of its national sovereignty, has every right to station on its soil whatever troops it chooses to assist in the defense of its territorial integrity. Was South Africa not responsible in the first place, through its aggression, for the introduction of Cuban troops into Angola? Is South Africa not still persisting in its support of bandits and counterrevolutionaries operating in Angola? Is it not South Africa which carried out an abortive commando attempt in May to blow up oil installations in tile Cabinda province of Angola? The racist regime only wants the Cuban troops out of the way so that it can have the unfettered freedom to undermine the independence and sovereignty of Angola and of other front-line States on the false pretext that they harbor African National Congress freedom fighters.
It is significant that South Africa and its supporters have conveniently ignored Angola's offer of a phased withdrawal of Cuban troops included in the Lusaka Accords. Angola has been perfectly reasonable and gone out of its way to seek a compromise on the issue. We therefore cannot allow the freedom and independence of the people of Namibia to be sacrificed on the altar of the so-called linkage and constructive engagement.
Security Council resolution 566 (1985), unanimously adopted at the end of the Council's debate in June, did not go far enough. The request of the non-aligned countries for the imposition of mandatory sanctions was opposed by the usual quarters and the resolutions did no more than merely urge selective voluntary measures against South Africa.
The world was promised that it would see more severe action, including possibly the taking of measures under Chapter VIZ of the Charter, if South Africa did not mend its ways and failed to co-operate fully in the implementation of the United Nations plan for Namibia by September 1985. Since no such compliance has been forthcoming from South Africa the world is entitled to see the measures promised against it made good.
We urge that effective action, in particular comprehensive, mandatory sanctions, should be invoked by the Security Council under Chapter VII of the Charter since South Africa persists in obstructing the implementation of Security Council resolution 435 (1978). No other choice is left to the Security Council if it is not to lose all of its credibility and authority in this matter.
Racist South Africa's repeated military attacks and terrorist aggression against neighboring States are matched only by the violence and brutality it routinely metes out to its black majority population, living under the inhuman conditions of the so-called bantustans. The events that have unfolded in that country in the last year have been enough to stir even the most conservative and heartless Governments and peoples into action against the racist regime. Even then, the situation has deteriorated, leading to a considerable loss of life.
The state of emergency imposed on 36 districts in July has been futile, and desperate attempts by the racist South African regime to shore up apartheid in the face of the mounting tide of resistance by the black population is failing. The writing is clearly on the wall. The oppressed people of South Africa have run out of patience and are no longer willing to suffer the indignities and injustices of their condition in silence. They are no longer willing to put up with police harassment and the denial to them of basic rights; nor are they willing any longer to forgo their right to participate in the political process of their country on the basis of "one man, one vote".
The struggle for freedom and for the destruction of apartheid in South Africa has reached a critical stage, and it behooves the international community to intensify its support for the freedom fighters in order to hasten the final demise of apartheid. This is why the people of South Africa felt painfully let down when, in response to Botha's state of emergency, the Security Council for the second time this year could not muster enough political will to impose mandatory economic sanctions on the racist South African regime.
On the occasion of the fortieth anniversary of the United Nations it is entirely appropriate and imperative that the General Assembly should rededicate itself to launching a final assault on the citadel of apartheid in South Africa and on the last major stronghold of colonialism in Namibia. We must act to hasten the tide of history, even though its march in the direction of larger freedom, dignity and justice for the people of South Africa as a whole, without distinction of race or color, is indeed inevitable.
In addition to its political problems, the continent of Africa continues to be caught in the throes of an economic crisis, with very little prospect of relief. The nature of this catastrophe and the consequential actions so far taken to deal with it are too well known to bear repetition.
Africa's crisis requires that the international community address itself urgently to the short-, medium- and long-term development needs of the region,
while continuing its commendable efforts to meet the remaining emergency requirements of the countries most seriously affected by severe food shortages. African leaders, at the summit meeting of the Organization of African Unity (OAU) in mid-July in Addis Ababa, again committed themselves to intensified efforts to overcome the economic crisis and rehabilitate their shattered economies. It is therefore time for developed countries to translate their statements of support and concern into actual commitments of resources and the implementation of the Declaration on the Critical Economic Situation in Africa, adopted by the General Assembly at its thirty-ninth session in resolution 39/29, and the resolution on the same subject adopted by the Economic and Social Council at its second regular session, held in July 1985 in Geneva.
In this context, developed countries, in view of their economic development and predominance in international trade, bear a special responsibility to complement the adjustment efforts already made by African and other developing countries through measures to facilitate a restoration of financial flows, the alleviation of the debt burden and the improvement of commodity prices.
In a situation fraught with so many dangers, we believe that this fortieth anniversary of the United Nations provides a good opportunity for all States to engage in a serious discussion of the urgent steps needed to restore the world economy to sustained growth. Interdependence has little meaning if we cannot act together to solve economic problems confronting both developed and developing countries.
Permit me now to say a few words about Ghana's recent experience. We have made strenuous efforts to put our own economic house in order by implementing policy adjustments to restore incentives to producers, to rehabilitate the infrastructure, and to improve the overall management of the national economy.
While some international support has been forthcoming, which we acknowledge with appreciation, this falls far short of the levels required and has still not been commensurate with the sacrifices of the Ghanaian people. Unless the international community seriously complements our efforts, the statements of support we have heard will have a painful and bitter ring, not only in our ears, but also in the ears of all those who are also striving to improve their economic lot.
May I conclude my comments in this regard by restating our view that piecemeal and ad hoc solutions will not resolve the deep-seated, complex economic problems confronting the world today. At best, they will postpone the time when circumstances will force the developed countries to face up to the need for structural reform - for a fundamental restructuring of international economic relations to enable developing countries to achieve sustained growth and development. Today, a significant proportion of the international trade of developed countries is with developing countries; many millions of jobs in the industrialized countries depend on exports to the developing countries. Whether acknowledged or not, our fates are linked, and therefore over-abundance and deprivation cannot indefinitely continue to live peacefully side by side. Let us hope that this fortieth anniversary will bring leaders of the developed countries to a deeper understanding of these important issues.
On this fortieth anniversary of the United Nations, the eyes of the whole world are riveted on this Assembly for unequivocal solutions to the serious problems of international security, colonialism in southern Africa and feeding the world's increasing number of the hungry. Such solutions are indeed within our grasp if only we can summon the necessary political will to achieve them. Let us work together for a better future, for failure would be too costly to contemplate.
